Title: From George Washington to Colonel Thomas Proctor, 22 March 1778
From: Washington, George
To: Proctor, Thomas



Sir
Head Quarters [Valley Forge] 22d March 1778.

I have yours of the 19th inclosing sundry papers relating to a dispute between Major Forrest and Colo. Crane, founded upon an Arrest of Capt. Proctor. I had heard of this matter before, as Colo. Crane had laid before me a letter from Major Forrest to him, which he conceived couched in very improper terms from an inferior to his commanding

Officer. I refused to give any opinion upon the subject, but desired Colo. Crane to dissolve the Court whereof Major Forrest was president and arrest him, that the matter might be impartially determined by a general Court Martial of the line.
I will just add that as nothing gives me more pleasure than to determine any points that are amicably submitted to me by the Gentlemen of the Army, so nothing gives me more pain than the frequency of complaints that are made and differences of various kinds that happen among a set of Men embarked in the same great cause, who ought rather to cultivate harmony than break out into dissentions upon almost every occasion that offers. If, as I have hinted above, matters cannot be amicably settled, a Court of enquiry or a Court Martial is the resort, and it is therefore improper to bring the dispute before me, because I am ultimately to give my opinion upon a revisal of the Evidence and allegations of both parties. I am Sir Yr most obt.
